Exhibit C 10.11 Ke to Aptevo Therapeutics Inc. Senior Management Severance Plan Section1. Definitions. The following terms shall have the meaning ascribed to them below: (A) “Applicable Bonus” shall mean the Participant’s individual annual target bonus at the time of termination. (B) “Base Salary” shall mean a Participant’s annual base salary in effect on the date of the Change of Control or the date of termination, whichever is applicable. (C) “Board” shall mean the board of directors of the Company or any committee of the Board that has been delegated authority to administer this Plan. (D) “Cause” shall mean each of the following that results in demonstrable harm to the Company’s financial condition or business reputation: (1)Participant’s conviction of or plea of guilty or no contest to any felony or crime of moral turpitude; (2)Participant’s dishonesty or disloyalty in performance of duties; (3)conduct by the Participant that jeopardizes the Company’s right or ability to operate its business; (4)violation by the Participant of any of the Company’s policies or procedures, (including without limitation employee workplace policies, anti-bribery policies, insider trading policy, communications policy, etc.) if uncured within two weeks of written notice by the Company; or (5) Participant’s willful malfeasance, misconduct, or gross neglect of duty. (E) “Change of Control” shall means an event or occurrence set forth in any one or more of subsections (a)through (d)below, including an event or occurrence that constitutes a Change of Control under one of such subsections but is specifically exempted from another such subsection, provided that such event or occurrence constitutes a change in the ownership or effective control of the Company, or a change in the ownership of a substantial portion of the assets of the Company, as defined in Treasury Regulation Section 1.409A-3(i)(5): (a) the acquisition by an individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership of any capital stock of the Company if, after such acquisition, such Person beneficially owns (within the meaning of Rule13d-3 promulgated under the Exchange Act) 20% or more of either (x)the then-outstanding shares of common stock of the Company (the “Outstanding Company Common Stock”) or (y)the combined voting power of the then-outstanding securities of the Company entitled to vote generally in the election of directors (the “Outstanding Company Voting Securities”); provided, however, that for purposes of this subsection (a), the following acquisitions shall not constitute a Change of Control: (i)any acquisition directly from the Company (excluding an acquisition pursuant to the exercise, conversion or exchange of any security exercisable for, convertible into or exchangeable for common stock or voting securities of the Company, unless the Person exercising, converting or exchanging such security acquired such security directly from the Company or an underwriter or agent of the Company), (ii)any acquisition by the Company or an Excluded Person, (iii)any acquisition by any employee benefit plan (or related trust) sponsored or maintained by the Company or any corporation controlled by the Company, or (iv)any acquisition by any corporation pursuant to a transaction which complies with clauses (i)and (ii)of subsection (c)of this Section; or (b) at such time as the Incumbent Directors do not constitute a majority of the Board (or, if applicable, the Board of Directors of a successor corporation to the Company); or (c) the consummation of a merger, consolidation, reorganization, recapitalization or statutory share exchange involving the Company or a sale or other disposition of all or substantially all of the assets of the Company in one or a series of transactions (a “Business Combination”), unless, immediately following such Business Combination, each of the following two conditions is satisfied: (i)all or substantially all of the individuals and entities who were the beneficial owners of the Outstanding Company Common Stock and Outstanding Company Voting Securities immediately prior to such Business Combination beneficially own, directly or indirectly, more than 50% of the then-outstanding shares of common stock and the combined voting power of the then-outstanding securities entitled to vote generally in the election of directors, respectively, of the resulting or acquiring corporation in such Business Combination (which shall include, without limitation, a corporation which as a result of such transaction owns the Company or substantially all of the Company’s assets either directly or through one or more subsidiaries) (such resulting or acquiring corporation is referred to herein as the “Acquiring Corporation”) in substantially the same proportions as their ownership, immediately prior to such Business Combination, of the Outstanding Company Common Stock and Outstanding Company Voting Securities, respectively; and (ii)no Person (excluding any employee benefit plan (or related trust) maintained or sponsored by the Company or by the Acquiring Corporation) beneficially owns, directly or indirectly, 20% or more of the then outstanding shares of common stock of the Acquiring Corporation, or of the combined voting power of the then-outstanding securities of such corporation entitled to vote generally in the election of directors (except to the extent that such ownership existed prior to the Business Combination); or (d) approval by the stockholders of the Company of a complete liquidation or dissolution of the Company. (F) “Code” shall mean the Internal Revenue Code of 1986, as amended, and, as applicable, the regulations promulgated thereunder. (G) “Company” shall mean Aptevo Therapeutics Inc., and each of its subsidiaries, and after a Change of Control, any successor or successors thereto, including any Acquiring Corporation (as defined in Section1(E)(c)). (H) “Compensation” shall mean the sum of a Participant’s Applicable Bonus and Base Salary. (I) “Effective Date” shall be July 29, 2016. (J) “Employee Benefits” shall mean, except as otherwise specified by the Board with respect to a Participant at the time such Participant is designated as a Participant, the employee and fringe benefits and perquisites (including without limitation medical, dental, and life insurance), and pension benefits (including maximum matching contributions) made available to a Participant (and his or her eligible dependents) immediately prior to the Participant’s termination, in the case of the application of Section 3(a)(vii) or immediately prior to a Change of Control in the case of the application of Section 5(d) (or, in each case, the economic equivalent thereof where applicable laws prohibit or restrict such benefits), provided that “Employee Benefits” shall not include life insurance in excess of one year or disability insurance. (K) “Excluded Person” shall mean Fuad El-Hibri and his respective “Affiliates” or “Associates” (each as defined in Rule12b-2 under the Exchange Act), their respective heirs and any trust or foundation to which either of them have transferred or may transfer the Company’s voting securities. " "1" "" "" (L) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. (M) “Good Reason” shall mean with respect to a Participant, (i)a material diminution in the Participant’s base compensation, (ii)a material diminution in the Participant’s authority, duties or responsibilities, (iiii)relocation of the Participant’s primary office more than 35 miles from its current location, or (iv)any other action or inaction that constitutes a material breach by the Company of its obligations under the Plan. Notwithstanding the foregoing, “Good Reason” shall not be deemed to have occurred unless: (1) the Participant provides the Company with written notice that the Participant intends to terminate employment hereunder for one of the grounds set forth in subsections (i), (ii), (iii) or (iv) of the immediately preceding sentence within sixty (60) days of such reason(s) occurring, (2) if such ground is capable of being cured, the Company has failed to cure such ground within a period of thirty (30) days from the date of such written notice, and (3) the Participant terminates employment within six (6) months from the date that Good Reason first occurs. (N) “Group” shall have the meaning ascribed to such term in the Exchange Act. (O) “Incumbent Director” shall mean at any date a member of the Board (i)who was a member of the Board on the Effective Date or (ii)who was nominated or elected subsequent to such date by at least a majority of the directors who were Incumbent Directors at the time of such nomination or election or whose election to the Board was recommended or endorsed by at least a majority of the directors who were Incumbent Directors at the time of such nomination or election; provided, however, that there shall be excluded from this clause any individual whose initial assumption of office occurred as a result of an actual or threatened election contest with respect to the election or removal of directors or other actual or threatened solicitation of proxies or consents, by or on behalf of a person other than the Board. (P) “Participant” shall mean an employee of the Company with the title of Chief Executive Officer, Executive Vice President, Senior Vice President or Vice President who has (i) been employed by the Company for at least 6 months, (ii) been designated to participate in this Plan by the Board or, with the authorization of the Board, by the Chief Executive Officer of the Company, and (iii)executed the form provided by the Company to the employee substantially in the form attached hereto as Exhibit A (the “Acknowledgment Form”). (Q) “Person” shall have the meaning ascribed to such term in the Exchange Act. (R) “Plan” shall mean this Senior Management Severance Plan, as it may be amended from time to time. Section2. Term. This Plan shall be effective as of the Effective Date and shall continue in effect through December31, 2021; provided, however, that, commencing on December31, 2021, and on each December31 thereafter, this Plan shall be automatically extended for one additional year unless, not later than ninety (90)days prior to the scheduled expiration of the term (or any extension thereof), the Company provides written notice that the term will not be extended. Section3. Severance Plan. (a) If during the term of this Plan a Participant’s employment with the Company is terminated by the Company without Cause, other than under circumstances described in Section 4 below, then such Participant shall become entitled to: " "1" "" "" (i) any unpaid Base Salary and, to the extent consistent with general Company policy and/or as otherwise required by applicable law, accrued but unused paid-time-off through the date of termination, to be paid in accordance with the Company’s regular payroll practices and with applicable law but no later than the next regularly scheduled pay period; (ii) reimbursement for any unreimbursed expenses incurred by such Participant prior to the date of termination; (iii) employee and fringe benefits and perquisites, if any, to which such Participant may be entitled as of the date of termination under the relevant plans, policies and programs of the Company; (iv) an amount equal to the percentage of such Participant’s Compensation set forth in the table below opposite such Participant’s title, to be paid, in accordance with and subject to Sections 3(c) and 13, in equal installments over the period set forth in the table below opposite such Participant’s title; Title Percentage of Participant’s Compensation Period (months) Chief Executive Officer
